Citation Nr: 0429702	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a left cornea injury.

2.  Entitlement to service connection for claimed residuals 
of a jaw injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which denied service connection 
for claimed left cornea and jaw disabilities.  

In July 2003, the veteran testified before the undersigned, 
who has been designated to make the final disposition of this 
proceeding for VA.  A transcript of the hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran is not currently diagnosed with a disability 
due to a left cornea injury that was incurred in active 
service.

3.  The veteran is not currently diagnosed with a disability 
due to a jaw injury that was incurred in active service.




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability due to a 
left cornea injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran is not shown to have a disability due to a 
jaw injury that was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the veteran's claims decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).

In this case, the VCAA notice was sent prior to the RO's 
initial determination in August 2002, and as explained herein 
below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II, supra. 

In a May 2002 letter, the RO advised the veteran of his role 
in the claims process and asked him to submit certain 
information.  The RO advised the veteran that evidence that a 
current physical or mental disability related to an injury, 
disease or event in service was needed to support a claim for 
service connection.  The RO also explained to the veteran 
that medical evidence, statements from the claimant, and lay 
statements are some of the types of evidence the RO would 
consider in making a decision on the veteran's claims.  The 
letter specifically noted that VA would make reasonable 
efforts to help him get evidence such as medical records from 
Federal agencies and private facilities, if he completed a 
release form.  The RO enclosed two copies of VA Form 21-4138 
for the veteran to submit any statement in support of his 
claims.  Additionally, the RO advised the veteran that he 
should inform VA as to any additional information or evidence 
he wanted considered in connection with his claims.  

Additionally, in the August 2002 rating decision and the 
February 2003 statement of the case the VA notified the 
veteran of the information and evidence needed to 
substantiate his claims, the evidence considered, and the 
reasons and bases for the determination made in his claims.  
38 U.S.C.A. §§ 5102, 5103.  In the statement of the case the 
VA included a recitation of governing laws and regulations, 
with reference to the United States Code provisions of the 
VCAA.  Finally, throughout his appeal the veteran has been 
provided with contact information in the event he had any 
additional evidence or information, or any questions, for VA.  
Based on the above, the Board finds that the veteran has been 
afforded appropriate notice under the VCAA.  See Quartuccio 
v. Principi, 16 VA. App. 183 (2002).  

B.  Duty to Assist

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records.  The 
veteran has also been afforded the opportunity in July 2003 
to appear at a hearing before the undersigned.  At that 
hearing, he indicated that he went to a private general 
practitioner to whom he mentioned problems with his eyes and 
jaws, and indicated that he would submit those records.  
However, to date he has not submitted the referenced records, 
nor has he provided VA with the necessary identifying 
information to obtain such on his behalf.  The Board 
emphasizes that "the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, VA made substantial efforts to assist the 
veteran in obtaining additional medical records.  Absent his 
cooperation, however, VA cannot request these private 
records.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claims.  38 U.S.C.A.§ 5103A 
(d).  The veteran was afforded a VA examination in July 2002 
in connection with the instant appeal.  Although the veteran 
has since questioned the adequacy of that examination, there 
is no compelling evidence in the record to suggest that the 
examination results are invalid such that he should be 
afforded another examination.  The examination was performed 
by a competent physician according to the testing standards 
required by governing VA regulations.  The examiner's report 
contains findings pertinent to the veteran's alleged residual 
disabilities from left eye and jaw injuries in service.  
Thus, the Board concludes that further examination is not 
necessary as there is sufficient medical evidence upon which 
the Board may base its decision.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 VA. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 VA. App. 113, 116 
(1994); Soyini v. Derwinski, 1 VA. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 VA. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the VA, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

II.  Factual Background

The veteran served on active duty from November 1989 to 
November 1993.  His service medical records show that he 
entered service with a vision deficiency.  In a report of 
medical history at the time of his enlistment physical 
examination in September 1988, the veteran noted that he wore 
glasses.  The examiner added that the glasses were for 
reading.  On a physical examination conducted for enlistment 
purposes in September 1988, the veteran was evaluated as 
normal, with the exception that he had defective vision and 
wore braces.  In pertinent part, his visual acuity in the 
left eye, for distance, was 20/25 (uncorrected and 
corrected).  His visual acuity in the left eye, at near, was 
20/30 (uncorrected and corrected).  

Military physical profile reports are divided into six 
categories (P, U, L, H, E, S).  The "E" stands for "eyes".  
Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 
(Feb. 9, 1987).  See also Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991).  On the September 1988 enlistment physical 
examination, the veteran's physical profile, or "PULHES," 
which reflects his overall physical and psychiatric condition 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service), was 
indicated to be "1" in all aspects except for his eyes, 
which were indicated to be "2."  It was recommended that he 
obtain glasses at his first duty station.  

At the recruit depot optometry clinic, the veteran was 
evaluated for prescription glasses.  His visual acuity in the 
left eye, for distance, was 20/40 (uncorrected) and 20/20 
(corrected).  

In February 1992, the veteran was seen at for emergency care 
complaining of jaw pain.  He reported that he was struck in 
the face while playing football.  Examination revealed an 
obvious hematoma of the inferior orbit of the left eye.  
There was no bony tenderness, and palpation of the maxilla, 
orbits, and nose was negative.  The bilateral condylar 
regions were palpated.  Occlusion was within normal limits.  
There was an intraoral two-inch laceration to the anterior 
mucobuccal fold with no mobility or obvious fracture of the 
anterior teeth.  The alveolar bone was exposed, and there was 
a possible tear in the periosteum.  The veteran was referred 
to the oral and maxillofacial (OMF) clinic, where he was 
assessed with an intraoral degloving laceration of the lower 
mouth, a left corneal abrasion, and a left periorbital 
contusion.  His visual acuity at the time was 20/30 in the 
right eye, 20/40 in the left eye, and 20/30 in both eyes.  
His eye was treated with medication.  The soft tissue of the 
anterior mandible was irrigated and sutured.  A follow-up 
visit the next day for the veteran's left eye noted that his 
left corneal abrasion was healing.  His visual acuity was 
20/25 in the right eye, 20/30 in the left eye, and 20/20 in 
both eyes.  Follow-up visits at the OMF clinic in February 
and March showed the veteran's mandible was healing well, 
with no signs of gloving or infection.  The veteran had no 
complaints and all edema had resolved by his last visit in 
March.

In April 1992 at the optometry clinic, the veteran reported 
having "hyphema" in March 1992 for which he was not 
hospitalized.  He related his accident from February 1992 and 
stated he needed an examination in order to renew his 
driver's license.  The assessment was a compound myopic 
astigmatism.  There were no further complaints referable to 
the eye or jaw in service.  

At the time of a physical examination for separation purposes 
in September 1993, the veteran's visual acuity in the left 
eye, for distance, was 20/30.  Clinical evaluation of the 
veteran's mouth and eyes were normal.  At that time, in a 
report of medical history, the veteran noted that he wore 
glasses.
  
The veteran underwent a VA examination in July 2002.  He 
described his accident from February 1992.  He noted that the 
injury to his cornea healed without complication, but that he 
has worn glasses since that time.  He reported his last 
change of glasses to be 2 to 3 years previously.  He reported 
no difficulty with his left eye beyond his vision problems, 
and stated that he took no medications to treat his left eye.  
Physical examination revealed the eyes were of normal 
configuration with normal lids, conjunctivae, cornea, irises, 
pupils and fundi.  Without glasses, visual acuity was 20/70 
in the left eye, 20/50 in the right eye, and 20/40 in both 
eyes.  With glasses, visual acuity was 20/30 in the left eye, 
20/25 in the right eye and 20/25 in both eyes with normal 
color vision.  Extraocular motions and fields of vision to 
confrontation were normal with normal pupillary reflexes.  
The impression was that of a resolved abrasion to the left 
cornea.  

In regards to his jaw, the veteran complained at the time of 
the VA examination that his jaw ached recurrently, but that 
he had no difficulty talking, chewing, or swallowing.  He 
reported that he had no missing teeth and took no medication.  
He reported sharp temporal headaches two to three times per 
week lasting 15 to 20 minutes associated with stress.  
Physical examination revealed normal configuration with no 
cosmetic defects and no signs of inflammation.  There was 
normal intra-oral palpation of dentition, which were quite 
secure, and gums and mucosal moisture were normal.  There was 
no discontinuity of the mandible.  The temporo-mandibular 
joint, skull and cranial vasculature were normal.  The 
impression was that of a contusion of the left jaw.

In an August 2002 decision, the RO denied service connection 
for disabilities of the left cornea and jaw.  

In a September 2002 letter, the veteran notified the RO of 
his disagreement with the August 2002 decision.  With regard 
to his left cornea, he stated that he had headaches all the 
time, causing him to take aspirin daily and wear his glasses.  
He indicated that when his jaw was sutured, his doctor 
informed him that he would have problems in the future.  The 
veteran noted that he had pain.  

At a July 2003 hearing before the undersigned, the veteran 
described the injury to his jaw and eye.  He stated that he 
currently experienced headaches because he read lots of mail 
for his job at the post office.  He also indicated that his 
jaw bothered him, and that it was worse in the winter when it 
became cold.  He indicated that he had some jaw numbness but 
that he did not have problems chewing.  He stated that the 
doctor in service told him that he could have arthritis in 
the jaw in the future.  Regarding eyeglasses, he indicated 
that he never wore them prior to service but that he was 
issued glasses when he entered service for the rifle range.  
He also noted that he had headaches that began after service, 
which was the reason he obtained glasses to read.  He stated 
that he had been wearing glasses for about five and a half 
years.  

III.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, even if visual acuity decreased in service, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)."  See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (pain alone without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection may be 
granted).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.
       


A.  Claimed Residuals from Left Cornea Injury

The veteran claims that an in-service abrasion to his left 
cornea has resulted in headaches and required him to wear 
glasses.  

In careful consideration of the veteran's contentions as well 
as his medical records, the Board finds that there is no 
competent evidence to show that the veteran has a current 
residual disability from the left cornea injury incurred in 
service.  The July 2002 VA examination report reflects that 
there were no findings of a residual corneal disability.  The 
examiner found that the in-service abrasion to the left 
cornea had resolved.  The only objective findings on 
examination involved some visual acuity deficiency.  In this 
regard the Board notes that the veteran's refractive error of 
the left eye was in fact noted at the time of his examination 
for enlistment in service, which is contrary to claims that 
he entered service with "perfect vision," as noted in a 
June 2003 statement of the veteran's representative.  He was 
subsequently issued glasses in service, and his visual acuity 
in the left eye at that time was recorded as 20/40.  Further, 
there is no competent medical evidence demonstrating that the 
in-service corneal abrasion resulted in a permanent decrease 
of his left eye visual acuity.  In fact, service medical 
evidence shows that the day after the veteran's injury, his 
vision had improved to levels consistent with his September 
1988 entrance examination (at near), and remained at those 
levels until his September 1993 separation examination.  

It is further acknowledged that the veteran claims that the 
injury to his left cornea in service resulted in his current 
severe headaches.  Service medical records do not show any 
complaints, treatment, or diagnosis of headaches.  Further, 
while the VA examiner in July 2002 noted the veteran's 
headache complaints, such was recorded in relation to stress.  
Moreover, the VA examiner did not diagnose headaches or 
identify headaches as a residual of the eye (or jaw) injury 
in service.  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no currently demonstrated 
disability as a result of the left eye injury that was 
incurred in service.  Without evidence of a present 
disability, there can be no grant of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although the veteran asserts that he currently has residuals 
from the left cornea injury, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for claimed residuals of a left 
cornea injury, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Claimed Residuals from Jaw Injury

The veteran claims that he has a current jaw disability that 
is related to an injury incurred during service.  However, in 
careful consideration of the veteran's contentions as well as 
his medical records, the Board finds that there is no current 
objective evidence of any residuals from the in-service jaw 
injury.  

The July 2002 VA examination report reflects a diagnosis of 
contusion of the left jaw.  However, this is clearly in 
relation to the veteran's service medical history of such, as 
it is at odds with the absolute lack of clinical findings 
pertinent to the jaw on the physical examination.  In fact, 
the VA examiner identifies no present objective 
manifestations of a disability attributable to the in-service 
jaw injury.  As mentioned, the veteran's jaw currently shows 
no signs of cosmetic defect, inflammation, joint difficulty, 
discontinuity of the mandible, or loose or missing dentition.  
Further, intra-oral palpation, gums, and mucosal moisture 
were all normal, as was the vasculature of the temporo-
mandibular joint, skull, and cranium.  VA law and regulations 
require that for service connection to be established there 
must be a disability incurred or aggravated during service.  
Without evidence of a present disability, there can be no 
grant of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

As mentioned above, the veteran complains of pain in his jaw.  
Pain, however, even if diagnosed as such, which it is not in 
the instant case, cannot be considered a disability for 
purposes of service connection.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285.

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there are no currently demonstrated 
residuals of a jaw injury that was incurred in active 
service.  

Although the veteran asserts that he currently has a jaw 
disability that had its onset during service, he, as a lay 
person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for claimed residuals of a jaw 
injury, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for claimed residuals of a left cornea 
injury is denied.

Service connection for claimed residuals of a jaw disability 
is denied.



	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



